



FLEX PHARMA, INC.
ADVISOR AGREEMENT
Date: June 26, 2018
This Advisor Agreement (this “Agreement”), effective as of the date written
above (the “Effective Date”), is between Flex Pharma, Inc., a Delaware
corporation (the “Company”), and Thomas Wessel (“Advisor”).
Whereas, on the Effective Date, Advisor’s employment with the Company terminated
and the Advisor will now perform advisory services for the Company in accordance
with the terms hereof.
Now, Therefore, the parties hereby agree as follows:
1.Advisory Services. The Company retains Advisor, and Advisor agrees to provide,
advisory services to the Company relating to the certain strategic and
operationsl affairs of the Company’s businesses (the “Advisory Services”) as the
Company may from time to time reasonably request. Advisor agrees to render the
Advisory Services to the Company, or to its designee on a commercially
reasonable basis. Advisor will comply with all rules, procedures and standards
promulgated from time to time by the Company with regard to Advisor’s access to
and use of the Company’s property, information, equipment and facilities.


2.Compensation.


a)In consideration for the Advisory Services rendered by Advisor, the Company
will pay Advisor an hourly rate of $350 per hour. On the last day of each
calendar month, Consultant will invoice the Company for Advisory Services
rendered and expenses incurred during the preceding month. Undisputed payments
will be made by the Company within thirty (30) days from the Company’s receipt
of Advisor’s invoice. Invoices will contain such detail as the Company may
reasonably require.


b)The parties acknowledge and agree that Advisor was granted options to purchase
shares of the Company’s common stock (the “Stock Options”) pursuant to the
Company’s 2014 Equity Incentive Plan (the “2014 Plan”) and the Company’s 2015
Equity Incentive Plan (the “2015 Plan”, together with the 2014 Plan, the
“Plans”) and one or more Stock Option Grant Notice and Option Agreements (the
“Option Agreements”). The Stock Options shall continue to vest in accordance
with the applicable Option Agreements and the Plans during the Term of this
Agreement. In addition, the terms of the Option Agreements are hereby amended
such that the exercisability of all options granted to the Advisor that are
vested as of the date of termination of the Agreement shall be extended from
three (3) months after the termination of this agreement to twelve (12) months
after the termination of this agreement for any reason other than for cause,
disability or death, as defined in the Option Agreements. No other terms of the
Option Agreements are amended.


3.Inventions.


a)Definition. “Inventions” means all inventions, discoveries, improvements,
ideas, designs, processes, products, computer programs, works of authorship,
databases, samples, chemical compounds, assays, mask works, trade secrets,
know-how, research and creations (whether or not patentable or subject to
copyright or trade secret protection) that Advisor makes, conceives or reduces
to practice, either alone or jointly with others, and that (a) result from the
performance of the Advisory Services, and/or (b) result from use of facilities,
equipment, supplies, or Confidential Information (defined below) of the Company.


b)Ownership. Advisor will promptly disclose all Inventions in confidence to the
Company. Advisor agrees to irrevocably transfer and assign and hereby does
irrevocably transfer and assign to the





--------------------------------------------------------------------------------





Company or its successors the entire right, title and interest now existing or
that may exist in the future in and to all right, title and interest in and to
all Inventions and any and all related patents, patent applications, copyrights,
copyright applications, trademarks, trade names, trade secrets and other
proprietary rights in the United States and throughout the world (“Work
Product”). All Work Product will be the exclusive property of the Company. For
purposes of the copyright laws of the United States, all Work Product will
constitute “works made for hire”, except to the extent such Inventions cannot by
law be “works made for hire”. Advisor agrees to execute, at the Company’s
request and expense, all documents and other instruments necessary or desirable
to confirm such assignment. In the event that Advisor does not, for any reason,
execute such documents within a reasonable time of the Company’s request,
Advisor hereby irrevocably appoints the Company as Advisor’s attorney-in-fact
for the purpose of executing such documents on Advisor’s behalf, which
appointment is coupled with an interest. Advisor further agrees to assist the
Company in every proper way to enforce the Company’s rights relating to the Work
Product in any and all countries, including, but not limited to, executing,
verifying and delivering such documents and performing such other acts
(including appearing as a witness) as the Company may reasonably request for use
in obtaining, perfecting, evidencing, sustaining and enforcing the Company’s
rights relating to the Work Product. Advisor shall make and maintain adequate
and current written records of all Inventions, which records shall be available
to and remain the property of the Company at all times.


4.
Confidential Information



a)Definition. “Confidential Information” means information with respect to the
facilities and methods of the Company, trade secrets, Inventions, systems,
patents and patent applications, procedures, manuals, confidential reports,
financial information, business plans, prospects, or opportunities, personnel
information, lists of customers and suppliers, and information of third parties
provided by the Company to Advisor. Confidential Information does not include
information which (i) is in the public domain or which becomes part of the
public domain through no wrongful act on Advisor’s part but only after it
becomes so publicly known, or (ii) that becomes known to Advisor through
disclosure by a third party having the right to disclose the information, as
evidenced by written or electronic records.


b)Obligations of Confidentiality. Advisor will not directly or indirectly
publish, disseminate or otherwise disclose, use for Advisor’s own benefit or for
the benefit of a third party, deliver or make available to any third party, any
Confidential Information, other than in furtherance of the purposes of this
Agreement, and only then with the prior written consent of the Company, and it
is understood that all Confidential Information shall remain the sole property
of the Company. If required, Advisor may disclose the Confidential Information
to a governmental authority or by order of a court of competent jurisdiction,
provided that such disclosure is subject to all applicable governmental or
judicial protection available for like material and reasonable advance notice is
given to the Company. Advisor will exercise all reasonable precautions to
physically protect the integrity and confidentiality of the Confidential
Information and will not remove any Confidential Information or copies thereof
from the Company’ premises except to the extent necessary to fulfill the
Advisory Services, and then only with the Company’s prior consent.


c)Third Party Confidential Information. Advisor recognizes that the Company has
received and in the future will receive from third parties confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Advisor agrees that Advisor owes the Company and such third parties,
during the term of this Agreement and thereafter, a duty to hold all such
confidential or proprietary information in the strictest confidence in
accordance with the Company’s obligations to such third party, and not to
disclose it to any person, firm or corporation or to use it except in carrying
out the Advisory Services for the Company consistent with the Company’s
agreement with such third party.





--------------------------------------------------------------------------------







5.Representations and Warranties. Advisor represents and warrants that: (a)
Advisor is under no contractual or other obligation or restriction which is
inconsistent with Advisor’s execution of this Agreement or the performance of
the Advisory Services; (b) Advisor has the full right and authority to enter
into this Agreement and perform Advisor’s obligations hereunder; (c) Advisor has
the right and unrestricted ability to assign the Work Product pursuant hereto;
and (d) Advisor’s performance of all the terms of this Agreement and as a
provider of services to the Company does not and will not breach any agreement
to keep in confidence proprietary information, knowledge or data acquired by
Advisor in confidence or in trust prior to or during this Agreement.


6.Nondisparagement. Advisor agrees not to disparage the Company, and the
Company’s attorneys, directors, managers, partners, employees, agents and
affiliates, in any manner likely to be harmful to them or their business,
business reputation or personal reputation. The Company agrees that the members
of its senior management team will not disparage Advisor in any manner likely to
be harmful to her or her business, business reputation or personal reputation.
Notwithtanding the foregoing, any person or entity may respond accurately and
fully to any question, inquiry or request for information when required by legal
process.


7.Term and Termination


a)Term. This Agreement will commence on the Effective Date and continue until
the six (6) month anniversary thereof.


b)Termination by the Company. Either party may terminate this Agreement at any
time without cause upon not less than thirty (30) days’ prior written notice to
the other party.


c)Effect of Expiration/Termination. Upon expiration or termination of this
Agreement, neither the Company nor Advisor will have any further obligations
under this Agreement, except (a) the liabilities accrued through the date of
termination, and (b) the obligations under sections 3, 4, 5, 6, 7 and 8 will
survive. Upon expiration or termination, and in any case upon the Company’s
request, Advisor will return immediately to the Company any Company property and
all tangible Confidential Information, including all copies and reproductions
thereof, except for one (1) copy which may be retained solely for archival
purposes, and shall delete any such Company Confidential Information from
Advisor’s computer storage or any other media (including, but not limited to,
online and off-line libraries).


8.
Miscellaneous



a)Independent Contractor. All Advisory Services will be rendered by Advisor as
an independent contractor and this Agreement does not create an
employer-employee relationship between the Company and Advisor. Advisor will not
in any way represent himself to be an employee, partner, joint venturer, or
agent of the Company. Advisor is not authorized to make any representation,
contract, or commitment on behalf of the Company or incur any liabilities or
obligations of any kind in the name of or on behalf of the Company.


b)Taxes. Advisor and the Company agree that the Company will treat Advisor as an
independent contractor for purposes of all tax laws (local, state and federal)
and file forms consistent with that status. Advisor agrees, as an independent
contractor, that Advisor is not entitled to unemployment benefits in the event
this Agreement terminates, or workers’ compensation benefits in the event that
Advisor is injured in any manner while performing obligations under this
Agreement. Advisor will be solely responsible to pay any and all local, state,
and/or federal income, social security and unemployment taxes for Advisor and





--------------------------------------------------------------------------------





Advisor’s employees. The Company will not withhold any taxes or prepare W-2
Forms for Advisor, but will provide Advisor with a Form 1099, if required by
law. Advisor is solely responsible for, and will timely file all tax returns and
payments required to be filed with, or made to, any federal, state or local tax
authority with respect to the performance of services and receipt of fees under
this Agreement.


c)Assignability and Binding Effect. The Advisory Services to be rendered by
Advisor are personal in nature. Advisor may not assign or transfer this
Agreement or any of Advisor’s rights or obligations hereunder except to a
corporation of which Advisor is the sole stockholder. In no event will Advisor
assign or delegate responsibility for actual performance of the Advisory
Services to any other natural person. This Agreement will be binding upon and
inure to the benefit of the parties and their respective legal representatives,
heirs, successors and permitted assigns. The Company may assign this Agreement
to any other corporation or entity which acquires (whether by purchase, merger,
consolidation or otherwise) all or substantially all of the business and/or
assets of the Company.


d)Notices. Any notices or other communications from one party to the other will
be in writing and will be given by addressing the same to the other at the
address or facsimile number set forth in this Agreement. Notices to the Company
will be marked “Attention: Chief Fnancial Officer”. Notice will be deemed to
have been duly given when (a) deposited in the United States mail with proper
postage for first class Registered or Certified Mail prepaid, return receipt
requested, (b) sent by any reputable commercial courier, delivery confirmation
requested, (c) delivered personally, or (d) if promptly confirmed by mail or
commercial courier as provided above, when dispatched by facsimile.


e)Amendment. This Agreement may be amended or modified only by a writing signed
by authorized representatives of both parties.


f)No. Waiver. No waiver of any term or condition of this Agreement shall be
valid or binding on either party unless the same shall be been mutually assented
to in writing by both parties. The failure of either party to enforce at any
time any of the provisions of this Agreement, or the failure to require at any
time performance by the other party of any of the provisions of this Agreement,
shall in no way be construed to be a present or future waiver of such
provisions, nor in any way affect the right of either party to enforce each and
every such provision thereafter. The express waiver by either party of any
provision, condition or requirement of this Agreement shall not constitute a
waiver of any future obligation to comply with such provision, condition or
requirement.


g)Severability. In the event that any one or more of the provisions contained in
this Agreement will, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provisions of this Agreement, and all other provisions
will remain in full force and effect. If any provision of this Agreement is held
to be excessively broad, it will be reformed and construed by limiting and
reducing it so as to be enforceable to the maximum extent permitted by law.


h)Entire Agreement. This Agreement and the Option Agreements constitute the
entire agreement of the parties with regard to its subject matter, and supersede
all previous written or oral representations, agreements and understandings
between the parties. Nothing contained herein shall relieve Advisor of any
obligations under that certain Employee Non-Solicitation, Non-Competition,
Confidential Information and Inventions Assignment Agreement executed by Advisor
in connection with the commencement of Advisor’s employment with the Company.


i)Governing Law. This Agreement will be governed by, and construed and enforced
in accordance with, the laws of the Commonwealth of Massachusetts applicable to
contracts made and to be





--------------------------------------------------------------------------------





performed therein, without giving effect to the principles thereof relating to
the conflict of laws, and any action arising out of or related to this Agreement
shall be maintained in a court sitting in the Suffolk County, and the
Commonwealth of Massachusetts.


j)Remedies. Advisor’s obligations under this Agreement are of a unique character
that gives them particular value; breach of any of such obligations will result
in irreparable and continuing damage to the Company for which there will be no
adequate remedy at law; and, in the event of such breach, the Company will be
entitled to injunctive relief and/or a decree for specific performance, and such
other and further relief as may be proper. Advisor and the Company further agree
that no bond or other security shall be required in obtaining such equitable
relief.


k)Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.


[Signature Page Follows]





















































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.


Flex Pharma, Inc.


By:    _/s/ John McCabe___________________________


Name:    __John P. McCabe________________________


Title: ____CFO___________________________
                            
Address: 800 Boylston Street, 24th Floor
Boston, MA 02199




Thomas Wessel


/s/ Thomas Wessel_______________________________
    
Address: [ ]
[ ]


                





